 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4155 
 
AN ACT 
To direct the head of each Federal department and agency to treat relevant military training as sufficient to satisfy training or certification requirements for Federal licenses. 
 
 
1.Short titleThis Act may be cited as the Veteran Skills to Jobs Act.
2.Consideration of relevant military training for issuance of a Federal license 
(a)In generalThe head of each Federal licensing authority shall consider and may accept, in the case of any individual applying for a license, any relevant training received by such individual while serving as a member of the armed forces, for the purpose of satisfying the requirements for such license. 
(b)DefinitionsFor purposes of this Act— 
(1)the term license means a license, certification, or other grant of permission to engage in a particular activity;  
(2)the term Federal licensing authority means a department, agency, or other entity of the Government having authority to issue a license; 
(3)the term armed forces has the meaning given such term by section 2101(2) of title 5, United States Code; and 
(4)the term Government means the Government of the United States. 
3.RegulationsThe head of each Federal licensing authority shall— 
(1)with respect to any license a licensing authority grants or is empowered to grant as of the date of enactment of this Act, prescribe any regulations necessary to carry out this Act not later than 180 days after such date; and 
(2)with respect to any license of a licensing authority not constituted or not empowered to grant the license as of the date of enactment of this Act, prescribe any regulations necessary to carry out this Act not later than 180 days after the date on which the agency is so constituted or empowered, as the case may be.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
